UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6976


DOUGLAS ALAN JARVIS,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; HARLEY G.
LAPPIN;   HARRELL   WATTS;   KIMBERLEY  M.   WHITE;   TERRY
BILLINGSLEY; MICHELLE T. FUSEYAMORE; KELLY BOYLE; PATRICIA
R. STANSBERRY; VANESSA P. ADAMS; JEFF ALLEN; MICHEL JOSEPH;
MILTON C. SPEIGHTS; ANTHONY HARDING,

                  Plaintiffs - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00052-RAJ-TEM)


Submitted:    October 22, 2008              Decided:   December 16, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Alan Jarvis, Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas Alan Jarvis appeals the district court’s order

denying   his   motion     for   preliminary    injunction.         An    order

granting or denying injunctive relief is immediately appealable.

28 U.S.C. § 1292 (2000).         However, “[t]o qualify as a case fit

for federal-court adjudication, an actual controversy must be

extant at all stages of review . . . .”              Toms v. Allied Bond &

Collection    Agency,    Inc.,   179   F.3d   103,   105   (4th    Cir.   1999)

(quoting Arizonans for Official English v. Arizona, 520 U.S. 43,

67 (1997)).     Because Jarvis has obtained the relief he sought,

i.e., transfer to a community correctional center, we dismiss

this appeal as moot.           We grant Jarvis’ motions to amend his

informal brief and also deny as moot his motion to expedite.

We   dispense   with    oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       2